DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on November 21, 2022 are acknowledged and have been fully considered. Claims 1-7 and 9-13 are pending.  Claims 1, 4-7, and 9-11 are under consideration in the instant office action. Claims 2-3 and 12-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 8 is canceled. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 9-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0116937, with effective filing date of October 31, 2016, previously cited) and Wells (US Patent No. 5785979, previously cited).
Applicant Claims
Applicant claims a personal cleansing composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Park et al. teach the cleansing compositions include: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty ester(s); (c) one or more non-ethoxylated, sulfate-free anionic surfactant(s); and (d) two or more thickening agents. The cleansing compositions exhibit quality cleansing activity, impart pleasant conditioning benefits, and have a desired viscosity and foam properties (see abstract). A cleansing composition comprising: (a) at least 3 wt. % of one or more nonionic surfactant(s) that are not fatty esters; (b) one or more fatty esters; (c) one or more non-ethoxylated, sulfate-free anionic surfactants; and (d) two or more thickening agents (see abstract). 
With regard to sodium cocoyl isethionate and the amount Park et al. teach the cleansing composition of claim 1, wherein the one or more non-ethoxylated, sulfate-free anionic surfactant(s) of (c) are selected from the group consisting of one or more sulfonate surfactants, one or more amino acid surfactants, and mixtures thereof (see claim 10). The cleansing composition of claim 10, wherein the one or more sulfonate surfactants is selected from the group consisting of one or more isethionate surfactants, one or more sulfosuccinate surfactants, one or more sulfoacetate surfactants, and mixtures thereof (see claim 11). The cleansing composition of claim 1 comprising: (c) 0.2 to 50 wt. % of the one or more non-ethoxylated, sulfate-free anionic surfactants (see claim 12). The cleansing composition of claim 11 comprising one or more isethionate surfactants selected from the group consisting of sodium cocoyl isethionate, sodium lauroyl isethionate, sodium oleoyl isethionate, sodium oleoyl methyl isethionate, sodium lauroyl methyl isethionate, sodium stearoyl isethionate, sodium stearoyl methyl isethionate, ammonium cocoyl isethionate, and mixtures thereof (see claim 13). In some cases, one or more isethionate surfactants may be used, for example, in a total amount of about 0.1 wt. % to about 15 wt. %, based on the total amount of the cleansing composition. In some instances, the total amount of the one or more isethionate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.1 to about 5 wt. %, about 0.5 to about 15 wt. %, about 0.5 to about 12 wt. %, about 0.5 to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 to about 6 wt. %, about 0.5 wt. % to about 5 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 1 wt. % to about 5 wt. %, about 1 wt. % to about 4 wt. %, or about 1 wt. %, about 3 wt. % (see paragraph 0023).
With regard to the fatty acyl sarcosinates as a specific and defined co-surfactant and the amount, Park et al. teach the cleansing composition of claim 10 comprising one or more amino acid surfactants selected from the group consisting of taurates, alanine or alaninate surfactants, sarcosinate surfactants, aspartate surfactants, and mixtures thereof (see claim 14). The cleansing composition of claim 14 comprising one or more sarcosinate surfactants (see claim 15). The cleansing composition of claim 15 comprising one or more sarcosinate surfactants selected from the group consisting of potassium lauroyl sarcosinate, potassium cocoyl sarcosinate, sodium cocoyl sarcosinate, sodium lauroyl sarcosinate, sodium myristoyl sarcosinate, and sodium palmitoyl sarcosinate, and mixtures thereof (see claim 16). The cleansing composition of claim 1 comprising two or more thickening agents selected from the group consisting of carboxylic acid polymers, crosslinked polyacrylate polymer(s), polyacrylamide polymers, polysaccharides, and gums (see claim 17). When one or more sarcosinate surfactants are included in the cleansing compositions, the total amount of the one or more sarcosinate surfactants is typically about 0.1 wt. % to about 15 wt. %, based on the total weight of the cleansing composition. IN some cases, the total amount of the one or more sarcosinate surfactants is about 0.1 to about 12 wt. %, about 0.1 to about 10 wt. %, about 0.1 to about 8 wt. %, about 0.1 to about 6 wt. %, about 0.5 wt. % to about 15 wt. %, about 0.5 wt. % to about 12 wt. %, about 0.5 wt. % to about 10 wt. %, about 0.5 wt. % to about 8 wt. %, about 0.5 wt. % to about 6 wt. %, about 1 wt. % to about 15 wt. %, about 1 wt. % to about 12 wt. %, about 1 wt. % to about 10 wt. %, about 1 wt. % to about 8 wt. %, about 1 wt. % to about 6 wt. %, about 2 wt. % to about 10 wt. %, about 2 wt. % to about 8 wt. %, or about 2 wt. % to about 6 wt. % (see paragraph 0025). 
With regard to the xanthan gum and its amount Park et al. teach the cleansing composition of claim 1 comprising: (d) about 0.01 to about 5 wt. % of the two or more thickening agents (see claim 18). The cleansing composition of claim 17 comprising one or more gums selected from the group consisting of acacia, agar, algin, alginic acid, ammonium alginate, amylopectin, calcium alginate, calcium carrageenan, carrageenan, dextrin, gelatin, gellan gum, guar gum, hydroxypropyl guar, guar hydroxypropyltrimonium chloride, hydroxypropyl guar hydroxypropyltrimonium chloride, karaya gum, locust bean gum, natto gum, potassium alginate, potassium carrageenan, propylene glycol alginate, sclerotium gum, sodium carboxymethyl dextran, sodium carrageenan, tragacanth gum, xanthan gum, and mixtures thereof (see claim 19). The total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. %, based on the total weight of the cleansing composition. In some cases, the total amount of the one or more thickening agents is about 0.01 to about 4 wt. %, about 0.01 wt. % to about 3 wt. %, about 0.01 wt. % to about 2 wt. %, about 0.1 to about 5 wt. %, about 0.1 to about 4 wt. %, about 0.1 to about 3 wt. %, about 0.1 to about 2 wt. %, about 0.5 wt. % to about 5 wt. %, about 0.5 to about 4 wt. %, about 0.5 wt. % to about 3 wt. %, about 0.5 wt. % to about 2 wt. % (see paragraph 0029). With regard to the recitations of “wherein the personal cleansing composition comprises a first and second phase, wherein the first phase is an isotropic and micellar surfactant phase; wherein the second phase is a polymer liquid crystalline phase; wherein the polymer liquid crystalline phase comprises polymer liquid crystals comprising the natural polysaccharide, the chemically modified natural polysaccharide, or the combination” it must be recognized that Park et al. teach exactly the same components and the amounts clearly in overlapping ranges, each of the above recitations would necessarily be there and meet as well. The recitations are innate properties of each of the respective components.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 Park et al. do not specifically teach the incorporation of electrolytes and their amounts in the personal care composition. These deficiencies are cured by the teachings of Wells.
Wells teach the compositions of the present invention relate to improved personal cleansing compositions comprising a surfactant system, from above about 0.1% to below 1% of a nonionic or anionic water soluble polymer, a phase separation initiator and water. These compositions provide improved lathering and conditioning benefits (see abstract). Preferred additional anionic detersive surfactants for use in the present invention include sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine, etc., and combinations thereof (column 8, lines 38-56). The anionic detersive surfactants are preferably present in the surfactant system of the present invention at a concentration level of from about 3% to about 20%, more preferably from about 4% to about 17%, most preferably from about 6% to about 14% (column 8, lines 57-61). Wells teaches the present invention relates to personal cleansing compositions in the form of a stable aqueous emulsion, comprising: a.) from about 4% to about 50%, by weight, of an aqueous surfactant system; b.) from above about 0.1% to less than 1.0%, by weight, of a nonionic or anionic, water soluble polymer;  c.) from about 0. 1% to about 5%, by weight, of a phase separation initiator selected from the group consisting of electrolytes, amphiphiles and mixtures thereof; and  e.) from about 50% to about 95%, by weight, of water wherein said polymer forms visually distinct aqueous droplets in the aqueous surfactant system (see summary of invention). Another essential component of the present invention is the phase separation initiator. By the term "phase separation initiators", as used herein, means electrolytes, amphiphiles or mixtures thereof capable of inducing phase separation when combined with compositions comprising a surfactant system and a nonionic or anionic water-soluble polymer (column 13, lines 34-39). Suitable electrolytes include mono-, di- and trivalent inorganic salts as well as organic salts. Surfactant salts themselves are not included in the present electrolyte definition but other salts are. Suitable salts include, but are not limited to, phosphates, sulfates, nitrates, citrates and halides. The counter ions of such salts can be, but are not limited to, sodium, potassium, ammonium, magnesium or other mono-, di and tri valent cation. Electrolytes most preferred for use in the compositions of the present invention include sodium chloride, ammonium chloride, sodium citrate, and magnesium sulfate. It is recognized that these salts may serve as thickening aids or buffering aids in addition to their role as a phase separation initiator. The amount of the electrolyte used will generally depend on the amount of the amphiphile incorporated, but may be used at concentration levels of from about 0.1% to about 4%, preferably from about 0.2% to about 2% (column 14, lines 64-67 and column 15, lines 1-13). The amount of phase separation initiator comprising the electrolyte and/or the amphiphile will vary with the type of surfactant and polymer, but is generally present at a level of from about 0.1% to about 5%, preferably from about 0.2% to about 3% (column 15, lines 13-17).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the personal cleansing composition of Park et al. by incorporating electrolytes because Wells teach the compositions of the present invention relate to improved personal cleansing compositions comprising a surfactant system, from above about 0.1% to below 1% of a nonionic or anionic water soluble polymer, a phase separation initiator and water. These compositions provide improved lathering and conditioning benefits (see abstract). Preferred additional anionic detersive surfactants for use in the present invention include sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine, etc., and combinations thereof (column 8, lines 38-56). The anionic detersive surfactants are preferably present in the surfactant system of the present invention at a concentration level of from about 3% to about 20%, more preferably from about 4% to about 17%, most preferably from about 6% to about 14% (column 8, lines 57-61). Wells teaches the present invention relates to personal cleansing compositions in the form of a stable aqueous emulsion, comprising: a.) from about 4% to about 50%, by weight, of an aqueous surfactant system; b.) from above about 0.1% to less than 1.0%, by weight, of a nonionic or anionic, water soluble polymer;  c.) from about 0. 1% to about 5%, by weight, of a phase separation initiator selected from the group consisting of electrolytes, amphiphiles and mixtures thereof; and  e.) from about 50% to about 95%, by weight, of water wherein said polymer forms visually distinct aqueous droplets in the aqueous surfactant system (see summary of invention). Another essential component of the present invention is the phase separation initiator. By the term "phase separation initiators", as used herein, means electrolytes, amphiphiles or mixtures thereof capable of inducing phase separation when combined with compositions comprising a surfactant system and a nonionic or anionic water-soluble polymer (column 13, lines 34-39). Suitable electrolytes include mono-, di- and trivalent inorganic salts as well as organic salts. Surfactant salts themselves are not included in the present electrolyte definition but other salts are. Suitable salts include, but are not limited to, phosphates, sulfates, nitrates, citrates and halides. The counter ions of such salts can be, but are not limited to, sodium, potassium, ammonium, magnesium or other mono-, di and tri valent cation. Electrolytes most preferred for use in the compositions of the present invention include sodium chloride, ammonium chloride, sodium citrate, and magnesium sulfate. One of ordinary skill in the art would have been motivated to add the electrolytes because Wells teach that it is recognized that these salts may serve as thickening aids or buffering aids in addition to their role as a phase separation initiator. The amount of the electrolyte used will generally depend on the amount of the amphiphile incorporated, but may be used at concentration levels of from about 0.1% to about 4%, preferably from about 0.2% to about 2% (column 14, lines 64-67 and column 15, lines 1-13). The amount of phase separation initiator comprising the electrolyte and/or the amphiphile will vary with the type of surfactant and polymer, but is generally present at a level of from about 0.1% to about 5%, preferably from about 0.2% to about 3% (column 15, lines 13-17). With regard to the recitations of “wherein the personal cleansing composition comprises a first and second phase, wherein the first phase is an isotropic and micellar surfactant phase; wherein the second phase is a polymer liquid crystalline phase; wherein the polymer liquid crystalline phase comprises polymer liquid crystals comprising the natural polysaccharide, the chemically modified natural polysaccharide, or the combination”  and “wherein the personal care composition has a transmittance at 25 C and at 640 nm of from 25% to 90% according to the Optical Clarity Test Method.” it must be recognized that the combination teachings of Park et al. and Wells meet the composition as claimed, hence each of the above recitations would necessarily be there. The recitations are innate properties of each of the respective components. In the case where the claimed ranges for amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Park et al. and Wells because both references teach a substantially identical or similar personal cleansing composition as the claimed invention as described above. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues to establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference . . . Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient. In re Robertson, 169 F. 3d 743, 745, 49 USQ2d 1949, 1959-51 (Fed. Cir. 1999) (citations omitted). Applicant is submitting a declaration under 37 CFR § 1.132 from Ms. Jessa Meyers (“Declaration”), the first named inventor on the present application. In the Declaration, Ms. Meyers indicates that she formulated the composition designated as “Formulation A” in Example 1 of Park, and then tested the composition to determine whether it contained a polymer liquid crystalline phase. As indicated in the Declaration, Formulation A did not contain a polymer liquid crystalline phase. Thus, it cannot be said that the compositions of Park inherently contain a polymer liquid crystalline phase as required in pending claim 1.
The above assertions are not found persuasive because first the examiner would like to bring to applicant’s attention that with the broadest claim interpretation applicant’s claim does not require the composition being in a liquid crystal phase. Rather as one of the components the composition comprises a natural polysaccharide that has the property of a liquid crystalline. In the art liquid crystals have properties between those of conventional liquids and those of solid crystals. In applicant’s composition that natural polysaccharide that applicant elected is xanthan gum. Park et al. clearly teach the incorporation of xanthan gum. Hence, the declaration asserting formulation A does not contain a liquid crystalline completely ignores the fact that Park et al. teach the xanthan gum. Since Park et al. teach the same natural polysaccharide its property is innate. Additionally, Park et al. teaches multiple embodiments and making an assertion based on a single example and generalizing the facts is not proper. With regard to the xanthan gum and its amount Park et al. teach the cleansing composition of claim 1 comprising: (d) about 0.01 to about 5 wt. % of the two or more thickening agents (see claim 18). The cleansing composition of claim 17 comprising one or more gums selected from the group consisting of acacia, agar, algin, alginic acid, ammonium alginate, amylopectin, calcium alginate, calcium carrageenan, carrageenan, dextrin, gelatin, gellan gum, guar gum, hydroxypropyl guar, guar hydroxypropyltrimonium chloride, hydroxypropyl guar hydroxypropyltrimonium chloride, karaya gum, locust bean gum, natto gum, potassium alginate, potassium carrageenan, propylene glycol alginate, sclerotium gum, sodium carboxymethyl dextran, sodium carrageenan, tragacanth gum, xanthan gum, and mixtures thereof (see claim 19). The total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. %, based on the total weight of the cleansing composition. In some cases, the total amount of the one or more thickening agents is about 0.01 to about 4 wt. %, about 0.01 wt. % to about 3 wt. %, about 0.01 wt. % to about 2 wt. %, about 0.1 to about 5 wt. %, about 0.1 to about 4 wt. %, about 0.1 to about 3 wt. %, about 0.1 to about 2 wt. %, about 0.5 wt. % to about 5 wt. %, about 0.5 to about 4 wt. %, about 0.5 wt. % to about 3 wt. %, about 0.5 wt. % to about 2 wt. % (see paragraph 0029).  A more logical experiment would be in formulation A or any of the other ones in Park replacing component d by xanthan gum and showing that the composition does not show liquid crystalline phase xanthan gum particles.
Note: The examiner suggested during the interview held on November 16, 2022 applicant to consider making the claim a product-by-process claim and provide objective data the process applicant utilizes would provide the liquid crystal state as alleged. The examiner took the position absent such a critical evidence the prior art of record teach the inclusion of xanthan gum which applicant admits is the reason that a liquid crystal state is formed. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619